      Case 1:19-cv-00988-RB-SCY Document 30-1 Filed 05/26/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

                                                  )
 NEW MEXICO CATTLE GROWERS’                       ) Case No. 1:19-cv-00988-RB-SCY
 ASSOCIATION,                                     )
                                                  )
                        Plaintiff,                )    DECLARATION OF MICHELLE
 v.                                               )   FROST-MAYNARD IN SUPPORT
                                                  )    OF PLAINTIFF’S MOTION FOR
 UNITED STATES ENVIRONMENTAL                      )     PRELIMINARY INJUNCTION
 PROTECTION AGENCY; et al.,                       )
                        Defendants.               )
                                                  )

       Based on personal knowledge, I, Michelle Frost-Maynard, declare:

       1.      I am the Interim Executive Director of the New Mexico Cattle Growers’

Association (“NMCGA), which is headquartered at 2231 Rio Grande Blvd. NW, Albuquerque,

New Mexico 87104. I have been on the staff of the New Mexico Cattle Growers’ Association for

12 years.

       2.      I grew up on a cattle ranch in Eastern New Mexico, where my family has lived and

ranched for 65 years. While growing up, I worked all aspects of our ranch and became familiar

with the surrounding ranches as well.

       3.      The NMCGA is a non-profit trade organization incorporated under New Mexico

law in 1952. The NMCGA represents nearly 1,400 members throughout New Mexico and some

19 other states, including cattle and sheep ranchers, business alliances, and supporters of the beef

industry. The NMCGA lobbies on behalf of its members to protect private property rights and

protect the ranching families in the state.




                                                 1
      Case 1:19-cv-00988-RB-SCY Document 30-1 Filed 05/26/20 Page 2 of 4




       4.      Should the non-abutting wetland and intermittent tributary provisions of the

Navigable Waters Protection Rule be allowed to take effect, a significant number of NMCGA

members will be required to seek Clean Water Section 404 permits for projects on or adjacent to

waters and land features.

       5.      In my capacity as Interim Executive Director of the NMCGA, and in my 12 years’

work for the organization, I routinely have interacted with our membership throughout the state.

As a result of my interactions with our membership, I am familiar with water features that can be

found on property throughout the states. Most of these properties have intermittent water drainages

and non-abutting wetland features which may be subject to Army and EPA regulation under the

Navigable Waters Protection Rule.

       6.      I am also familiar, from personal experience and through my work with NMCGA,

with the variety of ranch and farm work that must be done in and around non-abutting wetlands

and intermittent drainages. These include using heavy equipment for plowing and planting feed

crops (sometimes at irregular intervals), using heavy equipment to move soil in intermittent

drainages to prevent erosion or capture runoff, construction, relocation, and repair of stock ponds,

filling eroded drainages with soil and other organic material to improve the hydrologic and

ecologic features of such drainages, and erosion and flooding prevention and repair.

       7.      As I have worked with our membership, many of them have expressed concerns to

me and to our other staff about the impact that the Navigable Waters Protection Rule will have on

their livelihoods. Members are well aware of the widespread citizen lawsuits and live in fear of

being subject to civil or criminal penalties. I am aware that many of our members cannot afford to




                                                 2
      Case 1:19-cv-00988-RB-SCY Document 30-1 Filed 05/26/20 Page 3 of 4




get dredge and fill permits for the work described in paragraph 6, and would be unable to

productively operate their farms and ranches if they could not do these activities.

       8.      The NMCGA’s policy is to strongly oppose any attempt by the EPA or the Army

to implement regulations that would impair or effect state and private water rights, including the

Navigable Waters Protection Rule. The NMCGA acts to ensure that the Association’s policy of

constitutional property rights be called to all levels of government, particularly the rights of an

individual to own property that is protected by the state and federal constitutions and these rights

should be strongly defended. That any loss of private lands or water rights or denial of use by

regulatory action, including but not limited to water arising or claimed on federal or state trust

lands without specific procedures of due process of law and just compensation for lands shall be

opposed; agreements involving private lands and water rights shall be solely the decision and right

of individual property owners. That rights to use surface and ground water established under state

law are private property rights protected by the Constitution; government policy should enhance

the individual right of free choice in the use of these waters.

       9.      Since the Navigable Waters Protection Rule was proposed in 2019, I and my

colleagues at NMCGA have spent countless hours reading, researching, and analyzing the Rule

and its potential impacts on New Mexico’s ranching and farming families as well as private

property owners.

       10.     Since the Rule was proposed in 2019, the NMCGA has spent significant time and

resources informing the membership about the impacts of the Rule. This includes the use of phone

and conference calls, emails, monthly updates via the New Mexico Stockman magazine, and the

staging of statewide and regional meetings with the Rule as a topic.



                                                  3
      Case 1:19-cv-00988-RB-SCY Document 30-1 Filed 05/26/20 Page 4 of 4




       11.     In April 2019, NMCGA’s counsel in this case filed extensive comments opposing

the inclusion of non-abutting wetlands and intermittent tributaries in the final Rule.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States that the forgoing is true and correct, based on my own personal knowledge and

experience.

       Executed this 26th day of May, 2020, in Albuquerque, New Mexico.




                                              ______________________________
                                               MICHELLE FROST-MAYNARD
                                                  Interim Executive Director




                                                 4
